UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-2024



EXEQUIEL S. GRANDEA,

                                           Plaintiff - Appellant,

         versus


TOGO D. WEST, JR., Secretary, Department of
the Army, Agency,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
3371-L)


Submitted:   November 6, 1997         Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Exequiel S. Grandea, Appellant Pro Se. Larry David Adams, Assis-
tant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for reconsideration of the district court's previous order

dismissing Appellant's employment discrimination action. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Grandea v. West, No. CA-95-3371-L (D. Md. June 2,
1997). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2